The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims 
By amendment of March 30, 2022, the Applicant amended claims 1 and 10 to emphasize the distinguishable features of the instant invention. Claims 2-4, 6, 11-14  were canceled.  Therefore, claims 1, 5, 7-10, and 15-17 are currently active in the application and in condition for allowance.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, 10: “A flexible touch control display module, comprising: an array substrate; an organic light emitting diode (OLED) light emitting layer disposed on a surface of the array substrate; a thin film encapsulation layer disposed on a surface of the OLED light emitting layer; a touch control layer disposed on the thin film encapsulation layer; and a polarizing film layer disposed on the touch control layer; wherein the polarizing film layer comprises an adhesive layer, a photo alignment layer, and a protective layer, the photo alignment layer is disposed on the touch control layer, and the adhesive layer is disposed between the touch control layer and the photo alignment layer, such that the photo alignment layer is adhered to the touch control layer, and the protective layer is disposed on the photo alignment layer, and wherein the adhesive layer is a pressure-sensitive optical adhesive or a photosensitive liquid substrate; wherein a material of the photosensitive liquid substrate comprises polyacrylic acid; wherein the thin film encapsulation layer comprises a first inorganic encapsulation layer, a first organic encapsulation layer, and a second inorganic encapsulation layer disposed in a stack, [[and]] a thickness of the second inorganic encapsulation layer is same as a thickness of the first inorganic encapsulation layer, a material of the photo alignment layer comprises polyvinyl alcohol, and the protective layer comprises an organic photoresist or silicon nitride.”,  as illustrated at least in Figure 1 and described in paragraphs [0034, 0037, 0039] of the instant published application US Patent Publication 2021/0173517 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692